Citation Nr: 0213483	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to service connection for a claimed left knee 
disorder.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The appellant had active duty for training from September 
1975 to November 1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the RO.  

The record indicates the appellant canceled his hearing 
scheduled in May 1999 before a Member of the Board.  

The Board found new and material evidence to reopen the 
appellant's claim, and remanded the case to the RO for 
additional development of the record in August 2001.  



FINDING OF FACT

The appellant currently is shown to have a left knee 
disability manifested by post-operative residuals of a medial 
meniscus removal with decreased function and early 
degenerative changes that as likely as not was due to an 
injury suffered during his period of active duty for 
training.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, his 
left knee disability manifested by post-operative medial 
meniscus removal, decreased function and early degenerative 
changes is due to an injury that was incurred in or 
aggravated by his period of active duty for training.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the appellant is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the appellant's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.

The Board notes that non-VA hospital treatment records, if 
any, from 1973 have been destroyed and are no longer 
available.  There does not appear to be any available 
relevant evidence that has not been associated with the 
claims folder.  The record contains sufficient information 
and opinions to decide the claim for service connection for 
the claimed left knee disability.

The Board finds that all available relevant evidence has been 
obtained with regard to the appellant's claim.  In addition, 
in light of the favorable action taken hereinbelow, no 
further assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Service Connection for a Left Knee Disability

A.  Factual Background

A careful review of service medical records at the time of 
the appellant's enlistment examination in May 1975 shows no 
defect of the lower extremities.  

The appellant was hospitalized in October 1975 for pain and 
swelling of the left knee.  He reported a history of 
sustaining an injury in football (details obscure) 
approximately two years prior to service and having 
occasional intermittent swelling and pain localized to the 
anterolateral aspect of the knee joint.  

The service medical records indicated that the appellant's 
pain, swelling and disability had increased with the 
requirements of basic training.  An examination of the 
appellant's left knee revealed mild effusion and full range 
of motion with pain at extremes of extension at zero 
localized laterally and full flexion with more marked pain 
localized laterally.  There was also marked lateral joint 
line tenderness with a palpable mobile lateral meniscus 
detectable.  

The diagnosis was that of pain and swelling with internal 
derangement, left knee, with tear of lateral meniscus, 
secondary to old football injury two years prior to service.  

A "Report of Medical Examination" for Medical Board purposes 
in November 1975 reflects an abnormality of the appellant's 
lower extremities.  

The non-VA medical records show that the appellant underwent 
arthroscopy of the left knee and excision of a left medial 
meniscal fragment in June 1982 and additional arthroscopy and 
surgical procedures of the left knee in December 1993.

X-ray studies taken of the appellant's left knee in December 
1996 reveal mild degenerative changes involving the medial 
aspect of the joint.  

A report of VA examination in June 1998 includes a diagnosis 
of status post medial meniscus removal, left knee with 
decreased function with pain, and mild knee compartment 
narrowing.  

The non-VA medical records dated in July 1998 show an 
assessment of history of traumatic injury to the left knee 
during military service, with 3 subsequent surgeries, 
resulting with post-surgical knee and a 30-degree flexion 
contracture of the knee with limitation of gait (due to 
inability to straighten the knee and chronic pain).  

The letters received in November 2000 from acquaintances of 
the appellant who have known him for several years indicate 
that none remembers any injury to the appellant during a 
sporting event in high school.  

The appellant underwent a VA examination in November 2001.  
He reported that he fell on his left knee during basic 
training; some dye was injected, and he was told he had a 
torn cartilage.  He was discharged from service, and later 
underwent surgery.  He did fairly well, until he required 
another operation.  

The appellant reported that he again injured his knee on the 
job while crawling through an attic, requiring another 
operation.  He still reported pain and swelling in the left 
knee, and that the knee gave way.  The examiner commented 
that the pain was quite severe.  

Upon examination, the appellant's gait had a rather severe 
limp of the left leg.  He appeared to be in extreme pain when 
he put any weight on the left knee.  He used a cane in the 
right hand and wore a brace on the left knee.  Straight leg 
raising tests were negative.  He flexed both hips from 0 to 
135 degrees with no pain.  

There was an unsightly tender scar on the medial aspect of 
the left knee; it was deformed and swelled.  There was also 
medial, lateral, anterior and posterior tenderness.  There 
was crepitus, but no laxity.  

The appellant could extend his left knee actively to only 20+ 
degrees of flexion; all movements on extension were made with 
pain.  He flexed the left knee actively from 20+ degrees to 
110 degrees.  Fatigue and pain caused some decrease in 
function.  

The diagnosis was that of status post injury to left knee 
with post-operative medial meniscus removal, with decreased 
function with pain and mild, early degenerative arthritic 
changes with a slightly narrowed knee joint space.  

It was the opinion of the examiner that the appellant's 
current left knee disability was due to an injury that was 
incurred in service, and not from a football injury that was 
aggravated by service.  His opinion was based, in part, on 
the fact that the medical history in service medical records 
noted that details of the appellant's sustaining a football 
injury two years earlier were "obscure."  

The statements of the appellant in the claims folder are to 
the effect that he injured his knee during a fall while on 
active duty.  


B.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection or aggravation of arthritis of the left 
knee may be presumed if it is manifested to a compensable 
degree within a year of an appellant's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309; Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  The 
presumption is not applicable in this case because the 
appellant had less than 90 days of service.  38 U.S.C.A. 
§ 1112(a).

Here, the evidence of record reflects that the appellant was 
first diagnosed with internal derangement of the left knee 
while in active service in October 1975.  His left knee 
condition was manifested at the time by pain, swelling and 
marked lateral joint line tenderness.  

A report by a Medical Board noted that the appellant's pain 
and swelling with internal derangement of the left knee, with 
tear of the lateral meniscus, was secondary to an old 
football injury two years prior to entering military service.  

While the appellant might have reported a prior injury of his 
left knee, there was no reference made by the veteran to any 
pre-service examination or diagnosis by a competent medical 
professional of any left knee disability.  

Moreover, the post-service medical records reflect the 
appellant's history of a left knee disability beginning in 
service in 1975.  In addition, the November 2000 lay 
statements by long-time acquaintances of the appellant, while 
not in the form of affidavits, also note that the appellant 
did not have any physical injuries from playing sports prior 
to military service.  

The Board finds these lay statements to be credible, in light 
of all evidence in the record including the absence of any 
medical treatment before service, the normal findings on the 
enlistment examination, and completion of about one month of 
active duty for training before the appearance of a left knee 
disability.  

The Board finds no discernible evidence in support of the 
Medical Board's conclusion that the appellant's left knee 
disability pre-existed service.  

The statements of the appellant indicate that he injured his 
knee during a fall in basic training with resulting pain and 
swelling that eventually necessitated subsequent surgeries.  

The Board finds the medical evidence and the appellant's 
statements probative for the purpose of establishing an 
injury to the appellant's left knee in service.  

The appellant in this regard is competent to testify as to 
the nature and severity of his left knee condition both 
during and after service.  

The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  

The post-service medical records reflect a history of 
traumatic injury to the left knee during service; surgical 
procedures undertaken in 1982 and 1993; evidence of mild 
degenerative changes in 1996; and a diagnosis of status-post 
medial meniscus removal, left knee, with decreased function 
with pain and mild knee compartment narrowing in 1998.  

Lastly, the recent VA examiner has attributed the appellant's 
current left knee disability to his injury during the period 
of active duty of training.  

After consideration of all the evidence, the Board finds that 
it is in relative equipoise as to whether the appellant's 
current left knee disability is due to injury in service.  By 
extending the benefit of the doubt to the appellant, service 
connection for the appellant's left knee disability 
manifested by post-operative medial meniscus removal, 
decreased function and early degenerative changes is 
warranted.  



ORDER

Service connection for a left knee disability manifested by 
post-operative medial meniscus removal, decreased function 
and early degenerative changes is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

